Citation Nr: 0211553	
Decision Date: 09/06/02    Archive Date: 09/09/02	

DOCKET NO.  99-15 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation, from the date of 
original claim in January 1999, in excess of 20 percent for 
the residuals of a distal left femur fracture with 
degenerative joint disease.

(The issues of entitlement to service connection for 
disabilities of both feet, both ankles, and headaches, will 
be the subject of a separate Board decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military service September 1979 to 
February 1989 and Reserve and National Guard service 
continuing thereafter.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the initial May 1999 rating decision 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection and 
assigned a noncompensable evaluation for the residuals of a 
distal left femur fracture with degenerative joint disease.  
However, during the pendency of this appeal, the RO granted 
an increased evaluation for this disability to 10 percent, 
effective from the date of the initial claim, in January 
1999.  Later, the RO granted an increased evaluation to 
20 percent for this disability, again effective to the date 
of initial claim.  Because this is not the highest possible 
evaluation available for this disability, the appeal 
continues.  

The veteran's initial January 1999 application for VA 
compensation included a claim for service connection for a 
low back disability.  During a personal hearing at the RO in 
October 1999, the veteran and her representative submitted a 
written statement withdrawing her claim for service 
connection for low back disability.  Thereafter, subsequent 
RO adjudication of the remaining issues on appeal noted that 
this claim had been withdrawn.  However, in February 2001, 
the veteran submitted another statement reiterating her 
position on the claims pending appeal in which she also asked 
that her service connection claim for low back disability not 
be withdrawn.  

38 C.F.R. § 20.204(b) (2001) provides that a substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  The veteran in this case 
withdrew her appeal for service connection for low back 
disability in writing in October 1999 and the withdrawal of 
that issue became effective at that time.  The veteran's 
attempt, some 16 months later, to withdraw her earlier 
withdrawal, may not serve to reinstate this issue on appeal 
before the Board.  This February 2001 statement must be 
accepted as a new claim for service connection for low back 
disability and is referred back to the RO for appropriate 
action.  

The Board does note that a chronic low back disability was 
not identified in service and that VA examination of the 
veteran's low back in September 1999 failed to reveal any 
identifiable low back pathology and lumbar X-rays were normal 
without noted abnormality.  The veteran is informed that to 
reopen a claim for low back disability, it would be necessary 
for her to submit competent clinical evidence establishing 
the existence of some clinically identifiable pathology of 
her low back and evidence relating such pathology to an 
incident, injury or disease of active service.  

The Board is not, at this time, considering the claims for 
service connection for disabilities of both feet, both ankles 
and headaches.  Rather, the Board is undertaking additional 
development of this issue pursuant to authority granted by 
67 Fed. Reg. 3,0009, 3, 104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3, 105 (Jan. 23, 2002)(to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing any response, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim, and all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  Service-connected residuals of a distal left femur 
fracture with degenerative joint disease is manifested by X-
ray evidence of a normal distal femur, mild degenerative 
joint disease of the left knee joint, no muscle atrophy or 
weakness, minimal limitation of motion, a normal gait, no 
malunion or nonunion or any loose motion or instability of 
the knee, but complaints of pain on use which increase with 
extended standing or walking.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for the residuals of a distal left femur fracture 
with degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103(A), 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71(a), 
Diagnostic Code 5010-5257 (2001); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Fenderson v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matter:  During the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) and regulations 
implementing that Act became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The VCAA provides 
that VA will make reasonable efforts to assist claimants in 
obtaining evidence necessary to substantiate claims and 
requires VA to notify claimants and representatives of the 
evidence necessary to substantiate claims.  A review of the 
claims folder reveals that the RO has clearly informed the 
veteran and representative of the evidence necessary to 
substantiate her pending claim for an increased evaluation 
for orthopedic disability and offered to assist her in 
collecting any evidence she may identify.  The veteran and 
representative have been notified of the evidence necessary 
to substantiate her pending claims in multiple statements of 
the case and during a personal hearing at the RO in October 
1999.  She has been informed through these documents as to 
what evidence VA would secure and what evidence she must 
submit to substantiate her claim.  All known available 
evidence has been collected for review and the veteran has 
been provided examinations that are adequate for rating 
purposes.  There is no indication of any additional relevant 
evidence that has not been obtained.  The RO considered all 
of the relevant evidence and applicable law and regulations.  
All development necessary under VCAA has been completed.  

Facts:  The veteran had active service from September 1979 to 
February 1989.  She filed her initial claim for service-
connected disability in January 1999.  In May 1999, the RO 
established service connection for the residuals of a distal 
left femur fracture as directly related to service.  Service 
medical records revealed left knee injury in July 1981 
including an avulsion fracture of the distal femur.  No 
further treatment was noted during service until 1985 when 
left knee pain was identified as patellar tendinitis.  
However, no further complaints or findings were noted during 
service.  Without any additional evidence from after service, 
the RO assigned a noncompensable evaluation and the veteran 
disagreed. 

In October 1999, the veteran testified at a personal hearing 
at the RO.  She said she had left knee pain that "comes and 
goes."  She said that extended walking or standing increased 
the pain.  

September 1999 VA X-ray studies revealed minimal hypertrophic 
bone reaction in the periarticular bony structures around the 
knee joint which was not reduced in space.  The impression 
was minimal degenerative joint disease of the left knee.  An 
outpatient consultation from the same date noted no "C\C\E\" 
bilaterally, no crepitus, and full range of motion.  

In November 1999, the veteran was provided a VA orthopedic 
examination.  The veteran reported a moderate impact on her 
daily activities and occupation which involved long periods 
of standing as a cashier at the Fort Hood commissary.  
Examination revealed no redness, swelling, or effusion of the 
left knee or left distal thigh.  There were no scars and no 
skin color changes.  There was no muscle atrophy or weakness 
noted.  There was tenderness on the distal thigh above the 
left knee on deep palpation only.  The left knee had range of 
motion from 0 to 125 degrees.  Gait was normal.  An X-ray 
study of the left distal femur was entirely normal.  The 
physician noted that the veteran was unaware of a history of 
fracture but complained of left knee pain which on X-ray was 
minimal degenerative joint disease.

In November 2000, the veteran was provided another VA 
orthopedic examination.  Medical records were available and 
reviewed.  The veteran again complained of pain of the left 
knee upon use but no pain of the left thigh.  Examination 
revealed no left leg deformity and no malunion or nonunion, 
or loose motion or false joint.  There was no weakness, 
redness or heat.  There was a normal gait and stance, 
although the veteran had difficulty standing or walking for 
prolonged periods.  Range of motion was from 0 to 100 
degrees.  The diagnosis was that the distal left femoral 
fracture had a normal X-ray examination and there was minimal 
degenerative joint disease of the left knee.  

Law and Regulations:  The 1945 Schedule for Rating 
Disabilities (Schedule) will be used for evaluating the 
degree of disability in claims for disability compensation.  
The provisions of the Schedule represent the average 
impairment in earning capacity in civil occupations resulting 
from those disabilities, as far as practicably can be 
determined.  Separate diagnostic codes represent the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more nearly approximates the criteria required 
for that rating, otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase is at issue, the present level of 
disability is of primary concern.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a claim 
placed in appellate status by disagreement with the original 
or initial rating award (service connection having been 
allowed) but not ultimately resolved, as is the case in the 
issue now on appeal, remains an "original claim" and is not a 
new claim for increase.  Fenderson v. West, 12 Vet. App. 119 
(1999).  In such cases, separate compensable evaluations must 
be considered and assigned for separate periods of time, if 
such distinct periods are shown by the competent evidence of 
record during the pendency of the appeal, a practice known as 
"staged" ratings.  Id. at 126.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or of the deformity, adhesions, 
defective innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology.  38 C.F.R. § 4.40.  
U.S. Court of Appeals for Veterans Claims (Court) has held 
that Section 4.40 provides for a rating to be based on 
functional loss due to pain on use including during flare-
ups. If the clinical evidence reveals that pain on flare-ups 
could significantly limit functional ability, an increased 
evaluation must be considered.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursions of movements in 
different planes.  Inquiry will be directed to consideration 
of more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse, instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight bearing.  For the purpose of 
rating disability from arthritis, the knee is considered a 
major joint.  With any form of arthritis, painful motion is 
an important factor of disability.  38 C.F.R. § 4.45.

It is the intent of the Schedule to recognize painful motion 
with joint or periarticular pathology as productive of 
disability, and painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

Arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5010.  Degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable, a rating of 10 percent is applicable for each 
major joint affected by limitation of motion to be combined, 
not added, under Diagnostic Code 5003.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5003.

Impairment of the knee involving recurrent subluxation or 
lateral instability which is slight warrants a 10 percent 
evaluation, which is moderate warrants a 20 percent 
evaluation, and which is severe warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71(a), Diagnostic Code 5257.

Malunion of the tibia and fibula with slight knee disability 
warrants a 10 percent evaluation, with moderate knee 
disability warrants a 20 percent evaluation, and with marked 
knee disability warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5262.  

Limitation of extension of the knee to 5 degrees warrants a 
noncompensable evaluation, to 10 degrees warrants a 10 
percent evaluation, to 15 degrees warrants a 20 percent 
evaluation, and to 20 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71(a), Diagnostic Code 5261.

Full range of motion of either knee joint is from 0 degrees 
extended to 140 degrees flexed.  38 C.F.R. § 4.71, Plate II.

Limitation of knee flexion to 60 degrees warrants a 
noncompensable evaluation, to 45 degrees warrants a 10 
percent evaluation, to 30 degrees warrants a 20 percent 
evaluation, and to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71(a), Diagnostic Code 5260.

A 30 percent evaluation is the minimum evaluation warranted 
for ankylosis (complete bony fixation) of the knee in a 
favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5256.  

In VAOPGCPREC 23-97, General Counsel to the VA held that a 
claimant who had arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 (for arthritis) 
and 5257 (for instability).  However, such separate rating 
must be based upon additional disability.  If a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
5261 to obtain a separate rating for arthritis.  However, if 
the veteran does not at least meet the criteria for a zero 
percent rating under Diagnostic Code 5260 or Diagnostic 
Code 5261, there is no additional disability for which a 
rating may be assigned.

Analysis:  Initially, the Board would note that while the RO 
actually granted service connection for the residuals of a 
left distal femur fracture, the RO has nonetheless evaluated 
this service-connected disability principally with reference 
to disability of the veteran's left knee.  Strictly speaking, 
this left femur fracture, though proximate to the left knee, 
did not involve the knee joint itself.  However, the veteran 
was demonstrated, in addition to the distal left femur 
fracture, to have left knee symptoms during service and, in 
any event, the RO's actions in evaluating this disability by 
incorporating the veteran's left knee symptoms have in effect 
service connected those symptoms, including left knee 
arthritis.  

A clear preponderance of the competent clinical evidence on 
file is against an evaluation in excess of 20 percent for the 
veteran's left knee disability at any time during the 
pendency of this appeal, commencing from the time of filing 
of her initial claim in January 1999 through present.  The 
veteran's left knee is demonstrated to have minimal 
degenerative arthritis.  As noted above, degenerative 
arthritis is to be rated based upon limitation of motion.  
Left knee motion was noted to be full and complete in 
September 1999, was 0 to 125 degrees in November 1999, and 
was 0 to 100 degrees in November 2000.  In accordance with 
Diagnostic Code 5261, no evaluation is warranted because 
there has never been shown to be a limitation of extension.  
In accordance with Diagnostic Code 5260, no evaluation is 
warranted since the most restricted motion for flexion has 
been to 100 degrees and even a noncompensable evaluation 
requires restriction to 60 degrees.  To be entitled to an 
evaluation in excess of the presently assigned 20 percent, 
flexion would have to be limited to 15 degrees, and it is 
not. 

Therefore, in accordance with Diagnostic Code 5003, a 10 
percent evaluation is warranted for the veteran's left knee 
which is affected by arthritis because limitation of motion 
is noncompensable.  However, no higher evaluation than 10 
percent would be warranted under Diagnostic Code 5003.  

The veteran has been rated with reference to the diagnostic 
codes for arthritis and for recurrent subluxation or lateral 
instability under Diagnostic Code 5257.  However, no clinical 
evidence on file demonstrates that the veteran has any amount 
of instability of any kind for the left knee.  Nonetheless, 
the RO has assigned a 20 percent evaluation for the veteran's 
collective left knee disability which would be warranted if 
there was a finding of moderate recurrent subluxation or 
lateral instability of the left knee which is certainly not 
clinically demonstrated at present.  Certainly, the next 
higher 30 percent evaluation is not warranted in the absence 
of clinical findings supporting severe recurrent subluxation 
or lateral instability.

The only other potentially applicable rating criteria to 
evaluate the veteran's left knee would be impairment of the 
tibia and fibula involving malunion of these bones with 
moderate disability warranting a 20 percent evaluation and 
marked knee disability warranting a 30 percent evaluation.  
However, X-ray studies and clinical examination have clearly 
stated that there is no malunion of the tibia and fibula in 
the veteran's case.  Accordingly, the next higher 30 percent 
evaluation would not be warranted which would require 
clinical evidence of malunion with marked knee disability.  
Similarly, there is no demonstration that the veteran's left 
knee has bony fixation (ankylosis) at a favorable angle in 
full extension or in slight flexion between 0 and 10 degrees 
for a 30 percent evaluation.  

While VA General Counsel Opinion 23-97 would allow separate 
compensable evaluations for instability and arthritis, and 
while the veteran is shown to have minimal left knee 
arthritis, a separate compensable evaluation for instability 
is not warranted, even though the RO has rated the veteran's 
left knee disability by analogy to this diagnostic code, 
because no left knee instability is anywhere clinically 
demonstrated by the evidence on file.  Moreover, to qualify 
for a separate evaluation for arthritis, the veteran would 
have to demonstrate a limitation of motion under Diagnostic 
Code 5260 or 5261 which would at least qualify for a zero 
percent evaluation and the veteran's most restricted range of 
motion on file of 0 to 100 percent does not so qualify.  
Accordingly, separate compensable evaluations for both 
instability and arthritis are not warranted under VAOPGCPREC 
23-97. 

Strictly in accordance with the schedular criteria, the 
clinical evidence on file would only warrant a 10 percent 
evaluation for the veteran's left knee disability in 
accordance with Diagnostic Code 5003 with pain on motion 
which is noncompensably limited by such arthritis.  While an 
increased schedular evaluation is warranted if the evidence 
shows significant pain on use and during flareups, the Board 
finds that such evaluation has fairly been considered in the 
RO's grant of the presently assigned 20 percent evaluation.  
The veteran has complained of increased pain on use during 
extended periods of walking or standing; however, an 
evaluation in excess of the presently assigned 20 percent is 
not warranted in consideration of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202 (1995).


ORDER

Entitlement to the assignment of an original evaluation in 
excess of 20 percent for the residuals of a left distal femur 
fracture with degenerative joint disease is denied.


_____________________
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

